DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11086279 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving configuring a power convertor based on operating parameter stored in a configuration device.
Instant Application
Patent
1. A system comprising: a power converter comprising a configuration device reader; a configuration device configured to store an operating parameter related to the power converter; a label printing device configured to print, based on selection of the operating parameter to be stored by the configuration device, a label that indicates the operating parameter; and a housing comprising: an area configured to place and attach the printed label; a first portion configured to store the power converter; and a second portion configured to store the configuration device, wherein the second portion is accessible without opening the first portion of the housing.
1. A system comprising: a power converter configured to convert an input power to an output power, the power converter comprising: a configuration device reader, and memory storing a first identifier, wherein the first identifier is encrypted; and a configuration device configured to store: a plurality of operating parameters related to the power converter, wherein the plurality of operating parameters are based on a plurality of order details for the power converter, and wherein at least one operating parameter of the plurality of operating parameters is related to conversion of power by the power converter, and a second identifier, wherein the configuration device is configured to provide, via the configuration device reader, the power converter with: the second identifier, to authenticate programming of the configuration device based on the first identifier and the second identifier, and the plurality of operating parameters to set a configuration of operation of the power converter based on the plurality of operating parameters.
2. The system of claim 1, further comprising: a packing box configured to house the configuration device and the power converter during transport of the power converter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-10,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pera et al. (hereinafter Pera1) (US 20150256355 A1), in view of Montminy et al. (hereinafter Montminy2) (US 5946210), and further in view of Simpson et al. (hereinafter Simson) (US 20140288947 A1).
As to claim 1, Pera teaches a system comprising: 
a power converter [FIG. 6: power outlet 600] comprising a configuration device reader [USB port]; 
a configuration device [USB drive] configured to store an operating parameter related to the power converter [0168: “…such that this USB drive contains configuration and/or provisioning parameters… for power outlet 600”]. 
Pera does not teach that a label printing device configured to print a label that indicates the operating parameter; and 
a housing comprising: 
an area configured to place and attach the printed label; 
a first portion configured to store the power converter; and 
a second portion configured to store the configuration device, wherein the second portion is accessible without opening the first portion of the housing.
Montminy teaches a housing comprising: an area configured to place and attach the printed label; a first portion configured to store the power converter; and a second portion configured to store the configuration device, wherein the second portion is accessible without opening the first portion of the housing [col. 5, line 2: “shipping the power converter to the second party”] [It implies using shipping supplies (e.g., packing box, slips and envelope)”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of packing the power converter and the configuration device as suggested in Montminy into Pera to provide an embodiment for enclosing the power converter and the configuration device.
Simson teaches a label printing device configured to print a label that indicates the operating parameter [0185: “the operating parameters are then printed in a bar code format by the printer 104d on a medication label 124a.”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of printing operating parameter in a label as suggested in Simson into Pera in view of Montminy to display information to user. One having ordinary skill in the art would have been motivated to make such modification to improve convenientility. 
As to claim 2, Pera teaches wherein the configuration device is configured to set operation of the power converter while the configuration device is placed in the configuration device reader [0168: “The user can provision power outlet nide 600 using USB port 622, for example, by attaching a USB drive (e.g., a flash drive into USB port 622, such that this USB drive contains configuration and/or provisioning parameters… for power outlet 600…power outlet 600 can prompt the user to enter his password before loading the configuration information.”].
As to claim 4, Pera teaches wherein the power converter comprises a display configured to display one or more words of a language, and the language is based on order detail related to the power converter [0168: “When power outlet 600 detects configuration information in the USB drive, power outlet 600 can display a confirmation prompt to the user via the web page or application…”].
As to claim 5, Montminy teaches wherein the operating parameter comprises one or more of the following: an operating power, an operating voltage, an operating current, a total harmonic distortion, an operating language for display by the power converter, an operating power factor, or a number of phases of the operating voltage [col. 5, lines 21-22: “after a user specifies functional and physical requirements (e.g., input and output voltage ratings; power level)…”].
As to claim 6, Montminy teaches wherein the power converter comprises one or more of the following: a direct current (DC) to DC converter, a DC to alternating current (AC) inverter, or an AC to DC converter [col. 6, lines 20-21].
As to claim 7, Pera teaches wherein the configuration device comprises one or more of the following: a non-volatile memory card, an optical disc, a magnetic disk, or a disk on key [USB drive].
As to claim 8, Montminy teaches wherein the housing comprises a resealable access configured to provide access to the second portion [col. 5, line 2: “shipping the power converter to the second party”] [It implies using shipping supplies (e.g., packing box, slips and envelope)”].
As to claim 9, Pera in view of Montminy and Simson teaches wherein the label comprises one or more words, and a language of the one or more words is based on an order detail [Montminy, col. 5, lines 46-55: “an existing customer may place serval orders for a given power converter part number over a period of time. During this time period the converter generator may change, either to provide improved performance or due to modifications in the complement of parts from which converters may be configured.”] [Simson, 0185: “the operating parameters are then printed in a bar code format by the printer 104d on a medication label 124a.”].
As to claim 10, Montminy teaches wherein at least one operating parameter of the plurality of operating parameters is based on a grid code of a utility grid.
As to claims 12, 13 and 15-20, they relate to method claims comprising the similar subject matter claimed in claims 1, 2 and 4-9. Therefore, they are rejected under the same reasons applied to claims 1, 2 and 4-9.
Claims 3, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pera et al. (hereinafter Pera) (US 20150256355 A1) in view of Montminy et al. (hereinafter Montminy) (US 5946210) and Simpson et al. (hereinafter Simson) (US 20140288947 A1), and further in view of Itoigawa et al. (hereinafter Itoigawa3) (US 20180248505 A1).
As to claims 3, 11 and 14, Pera in view of Montminy and Simpson does not teach wherein the configuration device is configured to authenticate operation of the power converter while the configuration device is placed in the configuration device reader, and wherein the power converter is configured to store a first identifier and the configuration device is configured to store a second identifier.
Itoigawa teaches power converter is configured to perform authentication [0007].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of performing authentication as suggested in Itoigawa into Pera in view of Montminy and Simpson. By incorporating Itoigawa’s teaching would control the use of the power converter based on result of authentication thereby increases the security of the use of the power converter. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pera was cited in IDS filed on 07/06/2021.
        2 Montminy was cited in IDS filed on 07/06/2021.
        3 Itoigawa was cited in IDS filed on 07/06/2021.